United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1535
Issued: April 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 14, 2013 appellant filed a timely appeal from a March 8, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than a five percent impairment of the right
upper extremity and a six percent impairment of the left upper extremity, for which he received
schedule awards.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on or before April 22, 2008 appellant, then a 57-year-old vocational
rehabilitation specialist, sustained bilateral carpal tunnel syndrome, bilateral trigger fingers and
bilateral tenosynovitis of the hands due to repetitive hand motions at work.
Appellant underwent right carpal tunnel release on August 4, 2009 and left carpal tunnel
release on September 22, 2009, performed by Dr. John A. Hefferon, an attending Board-certified
orthopedic surgeon, who held appellant off work through March 2, 2010 due to postsurgical
edema and loss of active motion in all fingers. Dr. Michael I. Vender, an attending physician
Board-certified in orthopedic and hand surgery, submitted a March 26, 2010 report diagnosing
bilateral flexor stenosing tenosynovitis and wrist synovitis with “trigger” contraction of the left
thumb, index and middle fingers.
On March 31, 2010 OWCP obtained a second opinion from Dr. David Trotter, a Boardcertified orthopedic surgeon, who found weakness and restricted motion throughout both hands
and wrists, with inflammation in the digits and multiple “trigger fingers.”
On June 2, 2010 Dr. Vender performed a repeat right carpal tunnel release, right wrist
flexor synovectomy and thumb flexor tendon sheath release. On August 25, 2010 he performed
a repeat left carpal tunnel release with flexor synovectomy and release of the flexor tendon
sheath of the left thumb, index and middle fingers. On January 12, 2011 Dr. Vender performed a
release of the right index, middle, ring and small flexor tendon sheaths with debridement. On
May 4, 2011 he performed a release of the left ring and small finger tendon sheaths with
debridements. Dr. Vender opined that appellant reached maximum medical improvement as of
August 24, 2011, with continued pain, swelling and stiffness throughout both hands and wrists
and locking of the left index finger.
Appellant returned to limited-duty work on
September 6, 2011.
On September 8, 2011 appellant claimed a schedule award. OWCP advised him to
submit an impairment rating from his attending physician using the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (hereinafter, A.M.A.,
Guides.) Appellant did not submit an impairment rating.
An OWCP medical adviser reviewed the medical record on November 14, 2011 and
concurred with Dr. Vender that appellant had reached maximum medical improvement on
August 24, 2011. He noted that appellant underwent bilateral carpal tunnel releases as well as
A1 pulley releases of the right index, middle ring and small fingers and left ring and small
fingers. Referring to Table 15-22 of the sixth edition of the A.M.A., Guides, the medical adviser
found six percent impairment of the left index finger secondary to residual locking,
corresponding to one percent impairment of the left upper extremity according to Table 15-12.3
2

Table 15-2, page 391 of the sixth edition of the A.M.A., Guides is entitled “Digit Regional Grid: Digit
Impairments.”
3

Table 15-1, page 421 of the sixth edition of the A.M.A., Guides is entitled “Impairment Values Calculated From
Digit Impairment.”

2

He stated that no additional impairment would be awarded for the other digits. The medical
adviser opined that appellant had no permanent impairment of the right upper extremity.
By decision dated February 2, 2012, OWCP granted appellant a schedule award for one
percent impairment of the left upper extremity. It found that he had no permanent impairment of
the right upper extremity.
In a June 21, 2012 letter, appellant requested reconsideration. He submitted a May 2,
2012 impairment rating by Dr. Stephen Gnatz, an attending Board-certified physiatrist. On
examination, Dr. Gnatz noted swelling throughout both hands, limited wrist motion bilaterally
and inability to make a fist. He also observed diminished sensation in the median nerve
distributions bilaterally. Appellant completed a QuickDASH questionnaire with a score of 84.
Dr. Gnatz diagnosed bilateral median neuropathy with stiffness of both hands.4 Referring to
Table 15-23 of the A.M.A., Guides,5 Dr. Gnatz found nine percent impairment of each upper
extremity due to presurgical axonal loss in the median nerve distribution.
In a July 2, 2012 memorandum, OWCP requested that a medical adviser review
Dr. Gnatz’s report and determine if appellant has sustained greater impairment. It noted that
appellant had previously been granted a schedule award for a one percent impairment of the right
upper extremity and zero percent to the left upper extremity.
In a July 9, 2012 report, an OWCP medical adviser reviewed Dr. Gnatz’s impairment
rating and noted that the date of maximum medical improvement remained at August 24, 2011.
He explained that Dr. Gnatz did not properly apply the A.M.A., Guides, as he included grip
strength and the QuickDASH score but omitted appellant’s history and grade modifier for
Physical Examination (GMPE). The medical adviser found a grade modifier for Clinical Studies
(GMCS) of 2 for bilaterally decreased sensation in the hands and a grade modifier for Functional
History (GMFH) of 2 for significant intermittent symptoms according to Table 15-23. The
average Grade 2 modifier equaled five percent impairment of each upper extremity. The
QuickDASH score of 84 raised the impairment rating one percent bilaterally to equal six percent
for each arm. The medical adviser found that appellant had a five percent impairment of the
right upper extremity and six percent for the left upper extremity. He opined that there was “no
objective evidence to change the previous award as it relates to the trigger digits.”
By decision dated July 23, 2012, OWCP vacated its February 2, 2012 decision. It noted
that it had previously issued a schedule award for one percent impairment to his right arm.
OWCP found that Dr. Gnatz’s opinion, as reviewed and corrected by its medical adviser,
established the increased percentages of impairment. It advised that Dr. Gnatz included
extraneous elements in his rating whereas the medical adviser correctly applied the A.M.A.,
Guides.

4

Dr. Gnatz commented that appellant had a history of an equivocally positive Lyme titer that could indicate
arthropathy but there were no current active signs of Lyme disease.
5

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment”

3

In a separate July 23, 2012 schedule award decision, OWCP issued appellant a schedule
award for five percent impairment of the right arm. For the left arm, it awarded an additional
five percent impairment, noting that he previously received a schedule award for one percent left
arm impairment.
In a December 6, 2012 letter, appellant requested reconsideration. He asserted that
OWCP’s medical adviser did not consider the tenosynovectomies of both thumbs and all fingers
In a September 21, 2012 report, Dr. Michael Bednar, an attending Board-certified
orthopedic surgeon, found two-point discrimination at more than 15 millimeters and restricted
wrist flexion bilaterally. He found that there were no indications for further surgery. In a
November 13, 2012 report, Dr. Hefferon noted edema and restricted motion of both hands
“unchanged for many months.”
By decision dated March 8, 2013, OWCP denied modification on the grounds that the
evidence submitted did not demonstrate that the July 23, 2012 schedule award decision should be
modified. It found that Dr. Bednar and Dr. Hefferon did not find that appellant’s condition had
worsened since issuance of the July 23, 2012 schedule award.
LEGAL PRECEDENT
The schedule award provisions of FECA provide for compensation to employees sustaining
impairment from loss or loss of use of specified members of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a mater which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.6 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2008.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history, physical examination and clinical studies.9 The net adjustment formula is (GMFH -

6

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
8

A.M.A., Guides (6th ed., 2008), page 3, Section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
9

Id. at pp. 494-531.

4

CDX) + (GMPE - CDX) + (GMCS - CDX). The A.M.A., Guides divides the upper extremity
into regions for rating purposes. The hand is one of the designated regions.10
The A.M.A., Guides provide a specific rating process for entrapment neuropathies such
as carpal tunnel.11 This rating process requires that the diagnosis of a focal neuropathy syndrome
be documented by sensory or motor nerve conduction studies or electromyogram. The A.M.A.,
Guides do not allow additional impairment values for decreased grip strength, loss of motion or
pain.12 Table 15-23 provides a compilation of the grade modifiers for test findings, history and
physical findings which are averaged and rounded to the nearest whole number. This table also
provides the range of impairment values as well as the function scale modifier which determines
the impairment value within the impairment scale.13
In some instances, OWCP’s medical adviser’s opinion can constitute the weight of the
medical evidence. This occurs in schedule award cases where an opinion on the percentage of
permanent impairment and a description of physical findings is on file from an examining
physician, but the percentage estimate by this physician is not based on the A.M.A., Guides. In
this instance, a detailed opinion by OWCP’s medical adviser which gives a percentage based on
reported findings and the A.M.A., Guides may constitute the weight of the medical evidence.14
ANALYSIS
The issue is whether appellant established that a July 23, 2012 schedule award for five
percent impairment of the right upper extremity and six percent impairment of the left upper
extremity should be modified. Appellant requested reconsideration on December 6, 2012,
submitting reports from two attending Board-certified orthopedic surgeons. Dr. Hefferon found
appellant’s condition unchanged, and Dr. Bednar did not offer a new impairment rating. OWCP
properly found in its March 8, 2013 decision that the new evidence submitted on reconsideration
did not warrant modification of the July 23, 2012 schedule award.
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome, bilateral
trigger fingers and bilateral tenosynovitis of the upper extremities. He underwent two bilateral
carpal tunnel releases, bilateral wrist flexor synovectomies and flexor tendon sheath releases of
all digits bilaterally. Appellant claimed a schedule award on September 8, 2011. On February 2,
2012 OWCP granted him a schedule award for one percent impairment of the left arm due to
locking of the left index finger. On reconsideration, appellant submitted a May 2, 2012
impairment rating by Dr. Gnatz, an attending Board-certified physiatrist, who found nine percent
impairment of each upper extremity due to residual carpal tunnel syndrome. However,
10

Id. at page 384, Figure 15-1, “Upper Extremity Regions.”

11

Id. at pp. 432-50.

12

Id. at 433.

13

Id.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.8(j) (September 2010).

5

Dr. Gnatz improperly included grip strength as an element of his rating and omitted appellant’s
history and grade modifier for physical examination.
To determine the appropriate percentages of permanent impairment, OWCP referred
Dr. Gnatz’s report to an OWCP medical adviser. In its July 2, 2012 referral memorandum,
OWCP misstated that appellant had received a schedule award for one percent impairment of the
right upper extremity, not the left. In the July 9, 2012 report, an OWCP medical adviser opined
that Dr. Gnatz’s findings warranted six percent impairment rating of each upper extremity. The
medical adviser then relied on the incorrect memorandum, stating that appellant should receive
an additional five percent impairment of the right arm in addition to the one percent previously
awarded. However, appellant did not receive a prior award for the right upper extremity. In its
July 23, 2012 decision, OWCP granted a schedule award for an additional five percent
impairment of the left upper extremity, for a total of six percent. This appears to be in
accordance with OWCP medical adviser’s impairment rating for the left arm. However, OWCP
granted only five percent impairment of the right upper extremity, whereas the medical adviser
found six percent impairment, but mistakenly subtracted one percent due to confusion regarding
the prior schedule award.
The Board finds that the medical evidence establishes that appellant has a six percent
impairment of each upper extremity. OWCP’s medical adviser properly applied the appropriate
portions of the A.M.A., Guides to Dr. Gnatz’s clinical findings. The medical adviser’s opinion is
sufficient to represent the weight of the medical evidence.15 The apparent inconsistency
regarding the percentage of impairment was produced by the misstatement in the July 2, 2012
memorandum that appellant received a prior schedule award for the right arm, whereas he
received an award for the left arm. From the medical adviser’s percentages of impairment it is
clear that the medical adviser intended to assess a six percent impairment to each upper
extremity. The Board will modify the March 8, 2013 decision to reflect a six percent impairment
of each arm.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has established that he sustained a six percent impairment
of the left and right arms.

15

See Federal (FECA) Procedure Manual, supra note 14 at Chapter 2.810.8(j).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 8, 2013 is affirmed, as modified.
Issued: April 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

